Title: From George Washington to Thomas Johnson, 5–6 July 1795
From: Washington, George
To: Johnson, Thomas


          
            Dear Sir,
            Philadelphia 5[–6]th July 1795
          
          Your favor of the 15th Ulto, came to my hands at a time when my attention was much occupied on some matters of importance. To this circumstance, and to my knowledge (as you will perceive by the enclosed extract of a letter from the Secretary of State to the Commissioners of the federal city) that one of your requests had been anticipated; and to the expression of your apprehension, that another would probably come too late; is to be ascribed my silence ’till now. I have, however, desired the Secretary of State to give it as my opinion to the Commissioners, that all transactions respecting the square which is in dispute between you, and them (in behalf of the public) ought to be suspended until the pending adjudication is terminated, unless they can assign reasons to the contrary which do not occur to me: and I can but again, and again, express my regret, that so unpleasant a dispute should have arisen. But unless the Commissioners are impeached for malpractice in office; or are specifically charged with incapacity and unfitness to discharge the several duties entrusted to them; I do not see on what ground,

or with what propriety I could institute an enquiry into their conduct: beyond this, I am sure I should have no right to proceed.
          The answer which I gave Mr D. Carroll to a request not dissimilar to the one made by you, but more limited in its object, is herewith inclosed, as a just statement (as far as I have recollection) of all the transactions respecting this dispute, that passed between yourself, Messrs Scott and Thornton and me, in the course of my journey to—from—and at Mount Vernon in April last. The letter of those Gentlem. which came to me at that place, did not, even at the moment of its reception, strike me as an official act of the board; but rather as a comment on the existing dispute, and explanatory of the motives which had actuated their conduct. In this view, the propriety of ordering a copy to be furnished might be questioned. If it be of record in the office it is already comprehended in the direction they have received in the letter of the 23d Ulto from the Secretary of State to them, a copy of which (instead of an extract) I have this moment received from that office. With the greatest esteem & regard I am—Dear Sir Your obedt and Affecte Servant
          
            Go: Washington
          
        